Mr. Justice Pérez Pimentel,
concurring and dissenting in part.
San Juan, Puerto Rico, December 30,1970
I concur in the result reached by the majority opinion, to wit: (1) the order issued by the Board on,October 17, 1969, is affirmed; (2) the case is remanded to the Board so as to determine whether the Water Resources Authority sustained losses caused by the unfair labor practice committed by the UTIER, and (3) in the event it so determines to specify the amount thereof.
I dissent, however, from the pronouncement set forth in the opinion to' the effect that when the Board issues an order fixing the damages caused to an employer by the unfair practice of a labor union, subdivision 13 of § 1130, 32 L.P.R.A., is not applicable. As it is known, this subdivision was added through a 1946 amendment to the Homestead Exemption Act and it provides:
“13. All funds, possessions and properties of labor organizations shall likewise be exempt from attachment and execution when the attachment or execution orders are entered in actions arising from or as a result of or in connection with labor disputes, lockouts or strikes; and any attachment or execution orders entered in such actions shall be without any effect.”
The majority opinion states that that legal provision to exempt the funds, possessions and properties of labor unions *521from attachment and execution is directed against private claims elucidated in the trial courts.
In the case at bar, the damages sustained by the Authority should be considered, and they are, of a private nature; but even though they were not, the cited Exemption Act does not establish any difference as to the nature of the claim, provided that the same arises from or is connected with labor disputes, lockouts or strikes.
On the other hand, there is no basis in the Act to decide that the exemption from attachment and execution of the funds and property of a labor union applies only to judicial actions followed against the Union, but that when the Labor Relations Board is the one which, by means of an order, orders the Union to pay for the damages sustained by the employer, then the Exemption Act is inoperative, and the funds and property of the Union may be attached and executed.
In our opinion this means that if the employer files before the courts an action to claim damages arising from an illegal strike, the funds and property of the union cannot be attached or executed to secure the effectiveness of the judgment rendered against the Union, but if on the contrary the employer resorts to the Labor Relations Board for the latter to determine and order the Union to pay for the damages sustained by the employer, then the property of the Union may be attached and executed.
The Act which created the Labor Relations Board did not empower the latter to issue orders of attachment and execution. Said orders necessarily must arise from the judicial authority, either by resorting to the Supreme Court so that the latter, in the exercise of its power to enforce the orders of the Board, shall order the attachment and execution of the Union’s property, if it is proper at law, or by resorting, to the Court of First Instance in an action for recovery of the damages assessed by the Board. In the assumption of both *522cases the courts would be the ones entering the orders of attachment and execution of the funds or property of the labor union, which are exempt by law from such orders when the origin of the claim is, as in this case, a strike. As long as the Exemption Act is not repealed or amended by the Legislature, that is, declared unconstitutional by the courts, the funds, possessions, and property of the labor organizations are exempt from attachment and orders of execution when the same are entered in actions arising from or as a result of, or in connection with labor disputes, lockouts, or strikes.
When the Legislature wanted to make an exception to the broad exemption from attachment and execution of the possessions and property of labor organizations, it did so expressly as when it approved Act No. 11 of May 22, 1965, cited in the majority opinion, and by virtue of which the exemption was rendered inapplicable to the collection of certain fines imposed by the courts as penalty for contempt.
Under the pretext of its interpretation, we are not authorized to amend the exemption statute, nor is it proper, within this proceeding, to pass and decide on its unconstitutionality.
—0— •